395 S.W.2d 645 (1965)
Bernice WALKER, Appellant,
v.
The STATE of Texas, Appellee.
No. 38605.
Court of Criminal Appeals of Texas.
November 17, 1965.
No attorney of record on appeal for appellant.
Frank Briscoe, Dist. Atty., Carl E. F. Dally, James C. Brough and Frank C. Price, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The appellant entered a plea of not guilty on a trial before the court without a jury to the offense of unlawfully carrying a pistol. The court found the appellant guilty and assessed his punishment at a fine of $200.
Officer Crawford testified that in responding to a disturbance call he saw the appellant on the sidewalk in front of a tavern; that he asked the appellant if he had a pistol in his car, and the appellant replied, "Yes, sir." Upon searching appellant's car which was parked nearby on the street, Crawford found a .38 revolver containing five live shells in the glove compartment; and that he then showed the pistol to the appellant and asked him if it was his, and he said it was. The officer further testified that the appellant was threatening and cursing the complainant in his (officer's) presence.
During a "hearing" requested by the appellant which is designated as "voir dire" in the statement of facts, the appellant testified that when asked he told Officer Crawford that he had a pistol in his car, and gave him the key and he opened the glove compartment and removed the pistol. The appellant *646 further testified that about one hour before he saw Officer Crawford he had taken the pistol out of a pawn shop, and had stopped at the tavern and then was going home.
In considering the evidence, the trial judge, when sitting without a jury is authorized to accept or reject any or all of the testimony. 24 Tex.Jur. (2) 394, Sec. 725; Miller v. State, Tex.Cr.App., 388 S.W.2d 186.
The court resolved the issues of fact against the appellant.
The evidence is sufficient to support the conviction.
The judgment is affirmed.
Opinion approved by the Court.